United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
DEPARMENT OF DEFENSE, DEFENSE
INTELLEGENCE AGENCY, Quantico, VA,
Employer
__________________________________________
Appearances:
Appellant, pro se1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1297
Issued: March 18, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 15, 2020 appellant, through then counsel, filed a timely appeal from a
December 19, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards assigned Docket No. 20-1297.
On July 19, 2017 appellant, then a 39-year-old counterintelligence officer, filed an
occupational disease claim (Form CA-2) alleging that he sustained post-traumatic stress disorder
(PTSD) and severe combat stress trauma due to factors of his federal employment. On the reverse
side of the claim form the employing establishment indicated that he stopped work on October 16,
2015 and that his medical reports showed that he was disabled from work.
In an attached statement dated July 6, 2017, appellant contended that his PTSD was the
result of combat stress trauma caused by countless near-death experiences over the course of his
civilian employment. He related that the employing establishment sent him on three deployments
to Afghanistan and Iraq during periods in 2007 to 2008, 2011, and 2013, and that, upon his return
home in 2013, he had trouble assimilating back into normal life. By 2015, appellant related that
he was depressed and had anxiety, panic attacks, insomnia, and nightmares. He explained that he
1

The Board notes that counsel withdrew her representation subsequent to the filing of the current appeal.

was also in the Army Reserves and that his commander, in conjunction with his employing
establishment supervisor, obtained assistance from the military at an employing establishment
facility where he was treated for PTSD from June to October 2016. Appellant indicated that his
psychiatric mental health nurse practitioner advised that his psychiatric disorders were a direct
result of his combat experiences while an employee at the employing establishment. He concluded
that the effects of PTSD rendered him unable to work.
In a development letter dated August 17, 2017, OWCP informed appellant that additional
evidence was needed in support of his claim. It advised him of the type of factual and medical
evidence necessary and attached a questionnaire for his completion. OWCP afforded appellant 30
days to provide the requested evidence.
In a separate development letter dated August 17, 2017, OWCP requested that the
employing establishment provide additional information concerning appellant’s claim.
By decision dated October 12, 2017, OWCP accepted that appellant’s three deployments
by the employing establishment to Afghanistan and Iraq in 2007 to2008, 2011, and 2013
constituted compensable factors of his federal employment, but found that the revocation of his
security clearance was not a compensable factor. However, it denied his claim, finding that the
medical evidence of record was insufficient to establish a diagnosed medical condition causally
related to the accepted compensable factors of federal employment. OWCP concluded, therefore,
that the requirements had not been met to establish an injury as defined by FECA.
On February 13, 2018 appellant requested reconsideration. By decision dated February 21,
2018, OWCP denied his reconsideration claim, finding that he neither raised substantive legal
questions nor submitted new and relevant evidence.
On March 9, 2018 appellant filed an appeal with the Board.2 By decision dated
November 15, 2018, the Board found that the evidence of record was insufficient to establish an
emotional condition causally related to the accepted compensable factors of federal employment.
The Board explained that the only medical evidence of record had been submitted by a licensed
clinical social worker and a psychiatric mental health nurse, who were not physicians under FECA
and that appellant had not submitted reports from a psychiatrist or a clinical psychologist, who
could provide competent medical evidence. The Board further found that OWCP properly denied
his request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
On October 29, 2019 appellant, through then counsel, requested reconsideration. In
support of his reconsideration request, appellant submitted a September 27, 2019 medical report
by Dr. Richard R. Boone, a clinical psychologist. Dr. Boone provided a comprehensive report in
which he related appellant’s history of injury, listed appellant’s diagnosed conditions, and opined
on causal relationship.
By decision dated December 19, 2019, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish an emotional condition causally related to the
accepted compensable factors of federal employment. It noted that it received a September 27,
2

Docket No. 18-0824 (issued November 15, 2018).

2

2019 narrative medical report from Dr. Boone; however, it provided no discussion or analysis of
the contents of the report.
The Board, having duly considered the matter, finds that this case is not in posture for
decision.
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.3 Its regulations at 20 C.F.R. § 10.126
provide that the decision of the Director of OWCP shall contain findings of fact and a statement
of reasons.4 Additionally, OWCP’s procedures provide that the reasoning behind OWCP’s
evaluation should be clear enough for the reader to understand the precise defect of the claim and
the kind of evidence which would overcome the defect.5
In its December 19, 2019 decision, OWCP did not discuss or analyze the contents of the
new medical evidence received in support of appellant’s reconsideration request, namely, the
September 27, 2019 medical report by Dr. Boone. It summarily rejected and the report and did
not discharge its responsibility to set forth findings of fact and a clear statement of reasons
explaining the disposition so that appellant could understand the basis for the decision. OWCP
should have explained why Dr. Boone’s medical report was insufficient to establish that appellant
sustained an emotional condition causally related to the accepted compensable factors of federal
employment.6
Accordingly, the Board will set aside OWCP’s December 19, 2019 decision and remand
the case for OWCP to review the evidence in support of appellant’s reconsideration request and
make findings of fact and provide a statement of reasons for its decision, pursuant to the standards
set forth in section 5 U.S.C. § 8124(a) and 20 C.F.R. § 10.126. After such further development as
OWCP deems necessary, it shall issue a de novo decision.

3

5 U.S.C. § 8124(a).

4

20 C.F.R. § 10.126

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

6

See N.D., Docket No. 20-0131 (issued September 11, 2020).

3

IT IS HEREBY ORDERED THAT the December 19, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: March 18, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

